DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-6, 9-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2011/0051390 A1) in view of Happoya et al. (US 2015/0264806 A1), Codd et al. (US 2017/0295642 A1) and Kao et al. (US 2016/0064332 A1).

As to claim 1, Lin et al. discloses a camera module (Fig.1) comprising:
a printed circuit board (Fig.1: printed circuit board (PCB) 182);
a ground portion disposed at a given area of the printed circuit board (Fig.1: grounding pads 186);
a conductive member disposed above the printed circuit board (Fig.1: conductive layer 101);
an image sensor disposed on the conductive member (Fig.1: device chip 104); and
a solder (Fig.1: solder balls 111),
wherein the conductive member is electrically coupled to the ground portion through the solder (Fig.1; [0015-0016]: the pads 101a is electrically connected to the grounding pads 186 via the solder balls 111).

Lin et al. fails to disclose the conductive member including a first opening at a location corresponding to the ground portion; 
a non-conductive adhesive layer which is disposed between the printed circuit board and the conductive member and includes a second opening at a location corresponding to the ground portion, wherein the non-conductive adhesive layer attaches the conductive member to the printed circuit board;
covering a space including the first opening and the second opening; and
the solder filled in the space, wherein the solder fills a specific height of the first opening and is formed concave compared to a surface of the conductive member.

However, Happoya et al. teaches a non-conductive adhesive layer (Figs.3 and 4: insulating adhesive portion 32) which is disposed between the printed circuit board and the conductive member (Figs.3 and 4; [0031]: “the Insulating adhesive portion 32 adhesively bonds together the reinforcing plate 22 and the first surface 21a of the circuit board 21”.  Please note that the reinforcing plate 22 corresponds to the claimed conductive member) and includes a second opening at a location corresponding to the ground portion ([0032]: “an opening portion 32a therein overlying the position of the ground pattern 25 on the circuit board 21”), wherein the non-conductive adhesive layer attaches the conductive member to the printed circuit board (Figs.3 and 4; [0031]); the image sensor covering the second opening (Fig.3: the camera 12 covers the opening portion 32a); and the solder filled in the second opening (Figs.3 and 6; [0029] and [0032]: the conductive adhesive portion 31, i.e., solder material, is disposed inside the opening portion 32a).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin et al. with the teaching of Happoya et al. to include a non-conductive adhesive layer which is disposed between the printed circuit board and the conductive member and includes a second opening at a location corresponding to the ground portion, wherein the non-conductive adhesive layer attaches the conductive member to the printed circuit board; the image sensor covering the second opening; and the solder filled in the opening, so as to mount the sensor package to the printed circuit board more securely by using non-conductive adhesive layer, and make the device more compact by including an opening in the non-conductive adhesive layer and filling the opening with solder material to electrically connect the printed circuit board and the conductive layer.

 The combination of Lin et al. and Happoya et al. fails to disclose the conductive member including a first opening at a location corresponding to the ground portion, wherein the solder fills a specific height of the first opening and is formed concave compared to a surface of the conductive member.
However, Codd et al. teaches that the conductive member includes a first opening at a location corresponding to the ground portion (Fig.18: conductor 1810 corresponds to the claimed conductive member; the drilled hole 1850 corresponds to the claimed first opening.  The grounded component 1225 shown in Fig.12 corresponds to the claimed ground portion, it is disposed underneath the flexible printed circuit 1800 in Fig.18).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lin et al. and Happoya et al. with the teaching of Codd et al. to include a first opening in the conductive member at a location corresponding to the ground portion, so as to eliminate the use of the grounding pads 103 and the sidewall portion of the conductive layer 101 of the image sensor device package shown in Fig.1 of Lin et al., thereby making the device package more compact.

The combination of Lin et al., Happoya et al. and Codd et al. fails to disclose wherein the solder fills a specific height of the first opening and is formed concave compared to a surface of the conductive member.
However, Kao et al. teaches the solder fills a specific height of the first opening and is formed concave compared to a surface of the conductive member (Fig.7B; [0015]: the via 108 corresponds to the claimed solder.  [0023]: as shown in Fig.7B, the via 108 may have a cupped top surface 110).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lin et al., Happoya et al. and Codd et al. with the teaching of Kao et al. to have the solder fills a specific height of the first opening and is formed concave compared to a surface of the conductive member, so as to prevent solder material leakage and prevent diffusion of solder material.

As to claim 2, Lin et al. in view of Happoya et al., Codd et al. and Kao et al. discloses the camera module of claim 1, wherein the second opening is larger than the first opening (Codd et al.: Fig.18: the opening in the conductor 1810 corresponds to the claimed first opening; the opening in the adhesive 1815 (above conductor 1810) corresponds to the claimed second opening.  As shown in Fig.18, the second opening is larger than the first opening).

As to claim 3, Lin et al. in view of Happoya et al., Codd et al. and Kao et al. discloses the camera module of claim 1, wherein the ground portion and the first opening are disposed in a region overlapping with the image sensor (Happoya et al.: Fig.3: the ground pattern 25 is overlapping the imaging lens in the optical axis direction; thus, it is overlapping with the image sensor as well.  In the combination of Lin et al., Happoya et al. and Codd et al., the first opening in the conductive member is disposed corresponding to the position of the ground portion; therefore, it would be overlapping the image sensor).

As to claim 5, Lin et al. in view of Happoya et al., Codd et al. and Kao et al. discloses the camera module of claim 1, wherein the first opening and the second opening are constructed in a boundary region of the conductive member (there might be multiple opening located in in different regions of the circuit board.  The opening could be located in the boundary region of the conductive member as long as it is coupled to the conductive member and able to establish electrical connection).

As to claim 6, Lin et al. in view of Happoya et al., Codd et al. and Kao et al. discloses the camera module of claim 5, wherein the first opening and the second opening are constructed as a recessed cutout at an edge of each of the conductive member and the non-conductive adhesive layer (As discussed in claim 5 above, the opening could be located in the boundary region of the conductive member.  When the edge of the conductive member and the edge of the adhesive layer is in the middle of the opening, it would appear as a recessed cutout at the edge of the conductive member and the edge of the adhesive layer).

As to claim 9, Lin et al. in view of Happoya et al., Codd et al. and Kao et al. discloses the camera module of claim 1, wherein the printed circuit board comprises: 
a circuit layer (Lin et al.: Fig.1: grounding layer 184);
a ground signal electrode pattern included in the circuit layer (Lin et al.: Fig.1: grounding layer 184).
The combination of Lin et al., Happoya et al., Codd et al. and Kao et al. fails to disclose a coating layer which is disposed on the ground signal electrode pattern and includes a third opening to expose part of the ground signal electrode pattern, wherein the ground portion is constructed in the third opening. 
However, Codd et al. teaches a coating layer applied the flexible printed circuit (Fig.3; [0032]: the coverlay 320 can be applied to the flexible printed circuit as a coating).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Lin et al., Happoya et al., Codd et al. and Kao et al. with the teaching of Codd et al. to have a coating layer disposed on the ground signal electrode pattern and includes a third opening to expose part of the ground signal electrode pattern, wherein the ground portion is constructed in the third opening, so as to insulate the conductors and function as a solder resist for the flexible printed circuit ([0032]), thereby preventing unintended electrical connection between two conductors.

As to claim 10, Lin et al. in view of Happoya et al., Codd et al. and Kao et al. discloses the camera module of claim 1, wherein the conductive member includes stainless steel or nickel silver (Lin et al.: [0017]: conductive layer can be stainless steel).

As to claim 16, Lin et al. in view of Happoya et al., Codd et al. and Kao et al. discloses the camera module of claim 9, wherein the coating layer includes at least one of a copper plated layer and a photo imageable solder resist (PSR) printed layer (Codd et al.: [0032]: the coating layer functions as a solder resist for the flexible printed circuit).

Claims 12-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2011/0051390 A1) in view of Happoya et al. (US 2015/0264806 A1), Codd et al. (US 2017/0295642 A1) and Ishihara (JP2008282916A, English translation attached).

As to claim 12, Lin et al. discloses a camera module (Fig.1) comprising:
a printed circuit board (Fig.1: printed circuit board (PCB) 182);
a ground portion disposed at a given area of the printed circuit board (Fig.1: grounding pads 186); 
a conductive member disposed above the printed circuit board (Fig.1: conductive layer 101);
an image sensor disposed on the conductive member (Fig.1: device chip 104); and
a solder (Fig.1: solder balls 111),
wherein the conductive member is electrically coupled to the ground portion through the solder (Fig.1; [0015-0016]: the pads 101a is electrically connected to the grounding pads 186 via the solder balls 111).

Lin et al. fails to disclose the conductive member including an opening at a location corresponding to the ground portion; 
a non-conductive adhesive layer which is disposed between the printed circuit board and the conductive member and does not overlap with the ground portion, wherein the non-conductive adhesive layer attaches the conductive member to the printed circuit board;
the image sensor not overlapping with the opening; and
the solder filled in the space and protruded more than a surface of the conductive member.

However, Codd et al. teaches the conductive member including an opening at a location corresponding to the ground portion (Fig.18: conductor 1810 corresponds to the claimed conductive member; the drilled hole 1850 corresponds to the claimed opening.  The grounded component 1225 shown in Fig.12 corresponds to the claimed ground portion, it is disposed underneath the flexible printed circuit 1800 in Fig.18); 
the image sensor not overlapping with the opening ([0048]: “The flexible printed circuit is configured to have one or more openings that expose one or more ground planes”.  [0065]: “the coverlay openings are configured in number and location on the one or more flexible printed circuits to minimize ground loop length”.  Therefore, there might be openings that are in a region not overlapping with the image sensor depending on the design of the circuit board and arrangement of component).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin et al. with the teaching of Codd et al. to include an opening in the conductive member at a location corresponding to the ground portion; the image sensor not overlapping with the opening, so as to eliminate the use of the grounding pads 103 and the sidewall portion of the conductive layer 101 of the image sensor device package shown in Fig.1 of Lin et al., thereby making the device package more compact, and to minimize ground loop length and shorten the electrical pathway, thereby making electrical signal transfer more effective.

The combination of Lin et al. and Codd et al. fails to disclose a non-conductive adhesive layer which is disposed between the printed circuit board and the conductive member and does not overlap with the ground portion, wherein the non-conductive adhesive layer attaches the conductive member to the printed circuit board; and the solder filled in the space and protruded more than a surface of the conductive member.

However, Happoya et al. teaches a non-conductive adhesive layer (Figs.3 and 4: insulating adhesive portion 32) which is disposed between the printed circuit board and the conductive member (Figs.3 and 4; [0031]: “the Insulating adhesive portion 32 adhesively bonds together the reinforcing plate 22 and the first surface 21a of the circuit board 21”.  Please note that the reinforcing plate 22 corresponds to the claimed conductive member) and does not overlap with the ground portion ([0048]: “Within the insulating adhesive portion 32, the opening portion 32a is formed in an area facing and overlying the ground pattern 25”.  Therefore, the insulating adhesive portion 32 does not overlap with the ground portion), wherein the non-conductive adhesive layer attaches the conductive member to the printed circuit board (Figs.3 and 4; [0031]); and the solder filled in the space (Figs.3 and 6; [0029] and [0032]: the conductive adhesive portion 31, i.e., solder material, is disposed inside the opening portion 32a).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lin et al. and Codd et al. with the teaching of Happoya et al. to include a non-conductive adhesive layer which is disposed between the printed circuit board and the conductive member and does not overlap with the ground portion, wherein the non-conductive adhesive layer attaches the conductive member to the printed circuit board; and the solder filled in the space, so as to attach the sensor package to the printed circuit board more securely by using non-conductive adhesive layer, and make the device more compact by including an opening in the non-conductive adhesive layer and filling the opening with solder material to electrically connect the printed circuit board and the conductive layer.
The combination of Lin et al., Codd et al. and Happoya et al. fails to disclose the solder protruded more than a surface of the conductive member.
However, Ishihara teaches the solder protruded more than a surface of the conductive member (Figs.4 and 5; abstract: the protruding portion 17 of the solder 16 protrudes from the upper surface 20 and the lower surface 21).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lin et al, Codd et al. and Happoya et al. with the teaching of Ishihara such that the solder protruded more than a surface of the conductive member, so as to increase a contact area between the solder and the conductive member, thereby grounding the ground portion to the conductive member more reliably (abstract), and fixing the conductive member more securely.

As to claim 13, Lin et al. in view of Codd et al., Happoya et al. and Ishihara discloses the camera module of claim 12.
The above combination fails to disclose the ground portion and the opening are constructed in a region corresponding to a boundary of the conductive member.
However, Codd et al. teaches the ground portion and the opening are constructed in a region corresponding to a boundary of the conductive member ([0048]: “The flexible printed circuit is configured to have one or more openings that expose one or more ground planes”.  [0065]: “the coverlay openings are configured in number and location on the one or more flexible printed circuits to minimize ground loop length”.  Therefore, there might be openings that are in a region corresponding to a boundary of the conductive member, depending on the design of the circuit board and arrangement of component).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Lin et al., Codd et al., Happoya et al. and Ishihara with the teaching of Codd et al. to construct the ground portion and the opening in a region corresponding to a boundary of the conductive member, so as to minimize ground loop length and shorten the electrical pathway according to the design of the circuit board, thereby making electrical signal transfer more effective. 

As to claim 14, Lin et al. in view of Codd et al., Happoya et al. and Ishihara discloses the camera module of claim 13, wherein the opening is constructed as a recessed cutout at an edge of the conductive member (As discussed in claim 13 above, the opening could be located in the boundary region of the conductive member.  When the edge of the conductive member and the edge of the adhesive layer is in the middle of the opening, it would appear as a recessed cutout at the edge of the conductive member and the edge of the adhesive layer).

As to claim 15, Lin et al. in view of Codd et al., Happoya et al. and Ishihara discloses the camera module of claim 12, wherein the ground portion and the opening are constructed in a region not overlapping with the image sensor (Happoya et al.: Fig.3: the camera 12 is disposed above the conductive reinforcing plate 22/conductive member.  The ground pattern 25 is overlapping the imaging lens in the optical axis direction; thus, it is overlapping with the image sensor as well).

As to claim 17, Lin et al. in view of Codd et al., Happoya et al. and Ishihara discloses the camera module of claim 12, wherein the printed circuit board comprises: 
a circuit layer (Lin et al.: Fig.1: grounding layer 184);
a ground signal electrode pattern included in the circuit layer (Lin et al.: Fig.1: grounding layer 184).
The combination of Lin et al., Codd et al., Happoya et al. and Ishihara fails to disclose a coating layer which is disposed on the ground signal electrode pattern and includes a third opening to expose part of the ground signal electrode pattern, wherein the ground portion is constructed in the third opening. 
However, Codd et al. teaches a coating layer applied the flexible printed circuit (Fig.3; [0032]: the coverlay 320 can be applied to the flexible printed circuit as a coating).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Lin et al., Codd et al., Happoya et al. and Ishihara with the teaching of Codd et al. to have a coating layer disposed on the ground signal electrode pattern and includes a third opening to expose part of the ground signal electrode pattern, wherein the ground portion is constructed in the third opening, so as to insulate the conductors and function as a solder resist for the flexible printed circuit ([0032]), thereby preventing unintended electrical connection between two conductors.

As to claim 18, Lin et al. in view of Codd et al., Happoya et al. and Ishihara discloses the camera module of claim 17, wherein the coating layer includes at least one of a copper plated layer and a photo imageable solder resist (PSR) printed layer (Codd et al.: [0032]: the coating layer functions as a solder resist for the flexible printed circuit).

As to claim 19, Lin et al. in view of Codd et al., Happoya et al. and Ishihara discloses the camera module of claim 12, wherein the conductive member includes stainless steel or nickel silver (Lin et al.: [0017]: conductive layer can be stainless steel).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696